FILE COPY




                                   COURT OF APPEALS
                                    SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                   TIM CURRY CRIMINAL JUSTICE CENTER               DEBRA SPISAK
                                          401 W. BELKNAP, SUITE 9000
JUSTICES                                FORT WORTH, TEXAS 76196-0211               CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BILL MEIER                                 FAX: (817) 884-1932                    CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                           www.txcourts.gov/2ndcoa



                                         December 1, 2016

    Hon. David L. Evans                                 Criminal County Clerk, Tarrant County
    Regional Presiding Judge                            Tim Curry Criminal Justice Center
    Tom Vandergriff Civil Courts Bldg.                  401 W. Belknap St., 2nd Floor
    100 N. Calhoun St., 2nd Floor                       Fort Worth, TX 76196-4401
    Fort Worth, TX 76196                                * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                        Barry G. Johnson
    Debra A. Windsor                                    2821 E. Lancaster
    Assistant District Attorney                         Fort Worth, TX 76103
    401 W. Belknap St.                                  * DELIVERED VIA E-MAIL *
    Fort Worth, TX 76196-0201
    * DELIVERED VIA E-MAIL *

    Hon. Deborah Nekhom
    Judge, County Criminal Court No. 4
    Tim Curry Criminal Justice Center
    Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number:       02-16-00397-CR, 02-16-00398-CR
                 Trial Court Case Number:       1439829, 1439830

    Style:       Anthony David Galvan
                 v.
                 The State of Texas

          Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

           Copies of the opinion and judgment are attached and can also be viewed on our
    Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                           Respectfully yours,

                                                           DEBRA SPISAK, CLERK